                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

UNITED STATES                                         )
                                                      )
v.                                                    )
                                                      )
JENNIFER KYLIE WILLIS,                                )   NO. 3:15-CR-48.10
                                                      )       JUDGE REEVES
               Defendant.                             )
                                                      )
                                                      )

                          MEMORANDUM OPINION AND ORDER

       On March 3, 2017, Jennifer Willis was sentenced to time served, followed by three years

of supervised release, for her conviction on one count of conspiracy to distribute and possess with

intent to distribute oxycodone [D. 450].

       On February 20, 2019, Ms. Willis filed a pro se motion for early termination of supervised

release [D. 545]. In support of her motion, Ms. Willis mentions the fact that she has been clean

and sober for four years, has stable employment, and is looking to buy a house [Id.].

       The probation officer, Loretta Smith, speaks favorably of Ms. Willis. She has confirmed

that Ms. Willis has a fulltime job as an assembler, has passed all her drug screens, and not incurred

any new convictions or technical violations while on supervised release. Ms. Willis currently lives

with family in Maryville, Tennessee.

       A court may terminate a term of supervised release at any time after the expiration of one

year of supervision if, after considering the factors set forth in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7), “it is satisfied that such action is warranted by the

conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). After care-




                                                  1
fully considering the requirements of the statute, the Court finds that early termination of super-

vised release is appropriate in this case. Accordingly, Ms. Willis’s motion is GRANTED, and her

term of supervised release is TERMINATED.

       The Court is glad to hear that Ms. Willis is doing well, and wishes her success in her future

endeavors.

       IT IS SO ORDERED.



                                             ______________________________________
                                             _ _____
                                                   ______________
                                                                ____
                                                                   ______________
                                             UNITED
                                             UNITED STATES
                                                      STAATESS DISTRICT
                                                               DIS   CT JUDGE
                                                                 STRIC




                                                2
